August 4, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: On page 1 of the specification, under “Related Application” in paragraph [0001], Applicant needs to insert - - now U.S. Patent No. 11,129,479 B2 - - after “The present application is a continuation of U.S. Patent Application No. 16/892,739, filed June 4, 2020,”.  
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, and 7-10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, and 11 of U.S. Patent No. 11,129,479 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of Claim 1 of the present invention is defined in Claim 1 of U.S. Patent No. 11,129,479 B2. In claim 1 of the present invention, Applicant defines a rigid back support portion including the seat back panel connected to an intermediate frame member which is in turn connected to a pair of laterally-spaced rotating members, the rotating members being coupled to hinges defining a lower lateral axis fixed with respect to the seat frame to enable rotation of the back support portion around the fixed lower lateral axis, wherein the seat back is coupled to the intermediate frame member to freely pivot around an upper lateral axis, wherein the rigid back support portion is positionally adjustable to space the seat back toward and away from the hinges and enable raising or lowering the upper lateral axis and thus the seat back with respect to the lower lateral axis; and wherein the hinges include a ratcheting mechanism with gears that ratchet when rotating the back support portion in a forward direction around the lower lateral axis and prevent the seat back from rotating backwards in the opposite direction, wherein the hinges may be released to enable rotation of the back support portion backwards only upon full forward rotation to a collapsed position.  The same structure and operations are defined slightly differently  in claim 1 of U.S. Patent No. 11,129,479 B2, which defines a rigid back support portion including the seat back panel connected to an intermediate frame member which is in turn connected to a pair of laterally-spaced rotating members, the rotating members being coupled to hinges defining a lower lateral axis and that are fixed with respect to the seat frame to enable rotation of the back support portion around the lower lateral axis, wherein the hinges may be released to enable rotation of the back support portion backwards only upon full forward rotation to a collapsed position, wherein the seat back panel is coupled to the intermediate frame member so as to freely pivot around an upper lateral axis, and wherein the upper lateral axis is linearly adjustable along the intermediate frame member toward and away from the hinges, and the intermediate frame member is linearly adjustable along the rotating members toward and away from the hinges to enable raising or lowering the upper lateral axis and thus the seat back with respect to the lower lateral axis in two ways. The subject matter of claims 2-3, 5, and 7-10, and 12 is defined in claims 2-4, 7, and 11.

Claims 4, 6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636